Exhibit 10.16

Form of Non-Employee Director RSU Award

DIFFERENTIAL BRANDS GROUP, INC.,

2016 STOCK INCENTIVE COMPENSATION PLAN

Notice of Restricted Stock Unit Grant



 

 

 

Participant:

[●]

Company:

Differential Brands Group, Inc.

Notice:

You have been granted the following Restricted Stock Units in accordance with
the terms of this notice, the Restricted Stock Unit Award Agreement attached
hereto as Attachment A (such notice and agreement, collectively, this
“Agreement”) and the Plan identified below.

Type of Award:

Restricted Stock Units (“RSUs”).

Plan:

Differential Brands Group, Inc., 2016 Stock Incentive Compensation Plan.

Grant:

Grant Date:  [●]

 

Total Number of Shares Underlying RSUs:  [●]

Period of Restriction:

Subject to the terms of the Plan and this Agreement, the Period of Restriction
applicable to the Total Number of Shares Underlying RSUs shall commence on the
Grant Date and shall lapse on the dates set forth below (each, a “Vesting Date”)
as to that portion of the Total Number of Shares Underlying RSUs set forth below
opposite each such date.

 

 

 

Vesting Date

Portion

[●]

[●]

 

 

 

Acknowledgement
and Agreement:

The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.

 

 

 

 

 

 

 

DIFFERENTIAL BRANDS GROUP, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

Date:

 



 

 

--------------------------------------------------------------------------------

 



Attachment A

DIFFERENTIAL BRANDS GROUP, INC.

Form of Non-Employee Director Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (the “RSU Award Agreement”), dated as
of the Grant Date set forth in the Notice of Restricted Stock Unit Grant to
which this RSU Award Agreement is attached (the “Grant Notice”), is made between
Differential Brands Group, Inc. and the Participant set forth in the Grant
Notice.  The Grant Notice is included in and made part of this RSU Award
Agreement.

1. Definitions.  Capitalized terms used but not defined herein have the meaning
set forth in the Plan.

2. Grant of Restricted Stock Units.  Subject to the provisions of this Agreement
and the provisions of the Plan, the Company hereby grants to the Participant,
pursuant to the Plan, the number of RSUs set forth in the Grant Notice. 

3. Period of Restriction / Termination.  The Period of Restriction with respect
to the RSUs shall commence and lapse as set forth in the Grant Notice. Subject
to the terms of the Plan and the remaining provisions of this Section 3, all
RSUs which have not been settled in accordance with Section 4 of this Agreement
prior to the date of the Participant’s termination of service shall
automatically terminate upon such termination.  Notwithstanding the foregoing:

(a)



[Termination due to Death or Disability.  Upon termination of the Participant’s
service due to death or Disability (as defined in the Plan), then the Period of
Restriction shall immediately lapse as to the portion of RSUs scheduled to vest
in the year in which such termination occurs and such units will be settled in
accordance with Section 4 of this Agreement following such termination due to
Disability or within 30 days following such termination due to death by payment
to Participant’s estate.]    

(b)



Other Terminations.  Upon termination of the Participant’s service due to any
reason other than death or Disability, then all RSUs for which the Period of
Restriction had not lapsed prior to the date of such Termination shall be
immediately forfeited.

4. Settlement of Restricted Stock Units.   As soon as reasonably practicable
following each Vesting Date, but in no event later than 60 days following such
Vesting Date, the Company shall cause to be delivered to the Participant, in
full settlement and satisfaction of the RSUs as to which such portion of the
Period of Restriction has so lapsed:  (a) the full number of Shares underlying
such RSUs, (b) a cash payment in an amount equal to the Fair Market Value of
such Shares on the date of such lapse or (c) a combination of such Shares and
cash payment, as the Committee, in its sole discretion, shall determine.
Notwithstanding the foregoing provisions to the contrary, if at the time of the
Participant’s separation from service within the meaning of Section 409A of the
Code, any payment hereunder that constitutes a “deferral of compensation” under
Section 409A of the Code and that would otherwise become due on account of such
separation from service shall be delayed, and the payment shall be made in full
upon the earlier to occur of (a) a date during the thirty-day period commencing
the six months and one day following such separation from service and (b) the
date of the Participant’s death.

5. Change in Control. In the event of a Change in Control, all of the
Participant’s RSUs that have not been forfeited prior to such Change in Control
will be [fully (100%) vested] [subject to the Change in Control provisions set
forth in Section 15 of the Plan].

6. No Rights as a Shareholder Prior to Issuance of Shares.  Neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the RSUs, nor have any rights to dividends or other rights as a
shareholder with respect to any such shares, until and after such shares, if
any, have been actually

 

 

--------------------------------------------------------------------------------

 



issued to the Participant and transferred on the books and records of the
Company or its agent in accordance with the terms of the Plan and this
Agreement.

7. Transferability.  The RSUs shall not be transferable otherwise than by will
or the laws of descent and distribution; provided,  however, that the Committee
may, in its discretion, permit the RSUs to be transferred subject to such
conditions and limitations as the Committee may impose.  

8. No Right to Continued Engagement.  Neither the RSUs nor any terms contained
in this Agreement shall confer upon the Participant any rights or claims except
in accordance with the express provisions of the Plan and this Agreement, and
shall not give the Participant any express or implied right to be retained in
the service of the Company or any Affiliate for any period, or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Affiliate, which right is hereby expressly reserved,
to modify or terminate the Participant’s service at any time for any
reason.  The Participant acknowledges and agrees that any right to lapse of the
Period of Restriction is earned only by continuing as a non-employee director of
the Company or an Affiliate at the will of the Company or such Affiliate and
satisfaction of other applicable terms and conditions contained in the Plan and
this Agreement, and not through the act of being hired or being granted the RSUs
hereunder.

9. The Plan.  By accepting any benefit under this Agreement, the Participant and
any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan.  This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee.  In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  A paper copy of the Plan and the prospectus shall be provided to
the Participant upon the Participant’s written request to the Company at the
address set forth in Section 11 hereof.

10. Compliance with Laws and Regulations.  

(a)      The RSUs and the obligation of the Company to deliver any Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable.  Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b)      It is intended that any Shares hereunder shall have been registered
under the Securities Act.  If the Participant is an “affiliate” of the Company,
as that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell such Shares received except in compliance with Rule
144.  Certificates representing Shares issued to an “affiliate” of the Company
may bear a legend setting forth such restrictions on the disposition or transfer
of the Shares as the Company deems appropriate to comply with federal and state
securities laws.

(c)      If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is acquiring the Shares under this
Agreement for the Participant’s own account, for investment only and not with a
view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the

 

 

--------------------------------------------------------------------------------

 



Securities Act, which registration statement has become effective and is current
with regard to the Shares being offered or sold; or (ii) a specific exemption
from the registration requirements of the Securities Act, but in claiming such
exemption the Participant shall, prior to any offer for sale of such Shares,
obtain a prior favorable written opinion, in form and substance satisfactory to
the Company, from counsel for or approved by the Company, as to the
applicability of such exemption thereto.

11. Notices.  All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to Differential Brands Group, Inc., 1231
South Gerhart Avenue, Commerce, California 90022, Attention:  Lori Nembirkow,
Senior Vice President, Legal & General Counsel, or such other address as the
Company may from time to time specify.  All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.

12. Other Plans.  The Participant acknowledges that any income derived from the
RSUs shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the Company or
any Affiliate.

13. Forfeiture / Clawback.  Notwithstanding any other provision of this
Agreement to the contrary, any RSU granted, Shares issued and/or amount paid
hereunder, and/or any amount received with respect to any sale of any such
Shares, may be subject to potential cancellation, recoupment, rescission,
payback or other action by the Company or its Affiliates in accordance with the
Company’s clawback policies as implemented from time to time.

14. Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 16 of the Plan.

15. Electronic Delivery and Signatures. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs, this Agreement or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company. If the Company
establishes procedures of an electronic signature system for delivery and
acceptance of Plan documents (including this Agreement or any Award Agreement
like this Agreement), the Participant hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.

16. Section 409A. This Agreement and delivery of Shares under this Agreement are
intended to be exempt from or to comply with Section 409A of the Code and shall
be administered and construed in accordance with such intent. In furtherance,
and not in limitation, of the foregoing: (a) in no event may the Participant
designate, directly or indirectly, the calendar year of any payment to be made
hereunder; and (b) notwithstanding any other provision of this Agreement to the
contrary, a termination of employment hereunder shall mean and be interpreted
consistent with a “separation from service” within the meaning of Code Section
409A with respect to any payment hereunder that constitute a “deferral of
compensation” under Code Section 409A that becomes due on account of such
separation from service.

 

 

--------------------------------------------------------------------------------